Exhibit 10.1
SECOND AMENDMENT
          SECOND AMENDMENT, dated as of June 6, 2008 (this “Amendment”), to the
Second Amended and Restated Credit Agreement, dated as of December 13, 2005 (as
amended by the First Amendment dated as of April 24, 2006 and as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among R.H. Donnelley Corporation (“Holdings”), R.H. Donnelley Inc.
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto (the “Lenders”), Deutsche Bank Trust Company
Americas, as administrative agent (in such capacity, the “Administrative Agent”)
and the other agents parties thereto.
WITNESSETH:
          WHEREAS, the Borrower and Holdings have requested that the Lenders
agree to effect certain modifications to the Credit Agreement as described
herein;
          WHEREAS, the Borrower and Holdings have requested that the Lenders
amend the Credit Agreement to provide for (i) the establishment of new
commitments (the “New Revolving Commitments”) to make Revolving Loans, and to
acquire participations in Letters of Credit and Swingline Loans under the Credit
Agreement, which will replace a portion of the existing Revolving Commitments of
certain Revolving Lenders being terminated by the Borrower hereby (the
“Terminated Revolving Commitments”), in each case in the amounts determined by
the Borrower and J.P. Morgan Securities Inc., as sole lead arranger and
bookrunner for this Amendment (in such capacity, the “Lead Arranger”) and
notified to the Additional Revolving Lenders (as defined below) and the
Revolving Lenders holding such Terminated Revolving Commitments on or prior to
the Second Amendment Effective Date (provided that, for the avoidance of doubt,
the aggregate amount of the New Revolving Commitments shall equal the aggregate
amount of all Terminated Revolving Commitments), and which, except as amended
hereby, will have the same terms as the existing Revolving Commitments (and with
any portion of outstanding Letters of Credit and Swingline Loans under the
Terminated Revolving Commitments to be deemed outstanding under the New
Revolving Commitments upon the effectiveness thereof) and (ii) new revolving
loans thereunder (the “New Revolving Loans”), the proceeds of which will be
utilized to refinance the Revolving Loans outstanding under the Terminated
Revolving Commitments immediately prior to the effectiveness of this Amendment
and which, except as amended hereby, will have the same terms as the currently
outstanding Revolving Loans;
          WHEREAS, each Person that executes and delivers this Amendment in the
capacity of an additional revolving lender (an “Additional Revolving Lender”
(which term will include any existing Revolving Lender (an “Existing Revolving
Lender”) undertaking commitments in respect of New Revolving Commitments)) will
provide New Revolving Commitments on the Second Amendment Effective Date and
will be deemed to have agreed to be an Extending Revolving Lender (as defined
below), with the proceeds of New Revolving Loans to be used to repay the
principal amount of Revolving Loans outstanding under the Terminated Revolving
Commitments;

 



--------------------------------------------------------------------------------



 



          WHEREAS, each Existing Revolving Lender and/or Additional Revolving
Lender that executes this Amendment in the further capacity of an extending
revolving lender (an “Extending Revolving Lender”) will be deemed to have
further agreed that the Revolving Termination Date for its Revolving Commitments
shall be June 30, 2011;
          WHEREAS, the Lenders are willing, subject to the terms and conditions
set forth herein, to so amend the Credit Agreement;
          WHEREAS, each Person that executes and delivers this Amendment in the
capacity of a consenting Lender will be deemed to have agreed to the terms of
this Amendment; and
          WHEREAS, the Additional Revolving Lenders are severally willing to
make or provide the New Revolving Commitments and New Revolving Loans as
contemplated hereby, in each case, subject to the terms and conditions set forth
herein.
          NOW THEREFORE, in consideration of the premises and mutual covenants
hereinafter set forth, the parties hereto agree as follows:
          SECTION 1. Definitions. Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
          SECTION 2. Amendment of the Credit Agreement. The Credit Agreement is
hereby amended, effective as of the Second Amendment Effective Date (as defined
below), as follows:
          2.1. Amendments to Section 1.1. Section 1.1 of the Credit Agreement is
hereby amended as follows:
     (a) by inserting the following new definitions in appropriate alphabetical
order:
     “Extending Revolving Lender”: as defined in the Second Amendment.
     “Outstanding Holdings Bonds”: (a) the 6.875% Senior Notes of Holdings due
2013 issued under the Indenture, dated as of January 14, 2005, between Holdings,
as issuer, and The Bank of New York, as trustee, (b) the 6.875% Series A-1
Senior Discount Notes of Holdings due 2013 issued under the Indenture, dated as
of January 27, 2006, between Holdings, as issuer, and The Bank of New York, as
trustee, (c) the 6.875% Series A-2 Senior Discount Notes of Holdings due 2013
issued under the Indenture, dated as of January 27, 2006, between Holdings (as
successor to R.H. Donnelley Finance Corporation III), as issuer, and the Bank of
New York, as trustee, (d) the 8.875% Series A-3 Senior Notes of Holdings due
2016 issued under the Indenture, dated as of January 27, 2006, between Holdings
(as successor to R.H. Donnelley Finance Corporation III), as issuer, and The
Bank of New York, as trustee, and (e) the 8.875% Series A-4

2



--------------------------------------------------------------------------------



 



Senior Notes of Holdings due 2017 issued under the Indenture, dated as of
October 2, 2007 between Holdings, as issuer, and The Bank of New York, as
trustee.
     “Permitted Exchange Debt”: (a) senior unsecured and/or senior subordinated
Indebtedness of the Borrower which (i) (A) is issued in exchange for Outstanding
Holdings Bonds (with any Outstanding Holdings Bonds received in such exchange to
be contributed to Holdings for cancellation) or (B) is issued to Holdings (or
the proceeds of which are substantially concurrently dividended to Holdings) for
the purpose of exchanges by Holdings of such Permitted Exchange Debt for
Outstanding Holdings Bonds or substantially concurrent purchases by Holdings of
Outstanding Holdings Bonds, as applicable, (ii) has terms and conditions
(including interest rates) customary for comparable debt offerings issued in
capital markets transactions at the time of its issuance, (iii) does not mature,
and is not subject to mandatory repurchase, redemption or amortization (other
than pursuant to customary asset sale or change in control provisions requiring
redemption or repurchase only if and to the extent then permitted by this
Agreement), in each case, prior to May 2015, (iv) is not secured by any assets
of Holdings, the Borrower or any Subsidiary and (v) if such Indebtedness is
senior subordinated Indebtedness, is subordinated to the Obligations pursuant to
a written instrument delivered, and reasonably satisfactory, to the
Administrative Agent or on terms substantially similar to (and no less favorable
in any significant respect to the Lenders than) the subordination terms
applicable to the Senior Subordinated Notes and (b) Guarantee Obligations of any
Subsidiary Guarantor in respect thereof, provided that any such Guarantee
Obligations in respect of senior subordinated Indebtedness constituting
Permitted Exchange Debt shall be subordinated to the Obligations to the same
extent as such senior subordinated Indebtedness.
     “Permitted Exchange Debt Documents”: the agreements pursuant to which any
Permitted Exchange Debt is issued.
     “Permitted Senior Subordinated Exchange Debt”: senior subordinated
Indebtedness of the Borrower constituting Permitted Exchange Debt.
     “Second Amendment”: the Second Amendment to this Agreement, dated as of
June 6, 2008.
     “Second Amendment Effective Date”: the date on which the conditions
precedent set forth in Section 5 of the Second Amendment shall have been
satisfied.
     (b) by deleting the definition of Additional Senior Subordinated Debt in
its entirety and substituting in lieu thereof the following new definition:
     “Additional Senior Subordinated Debt”: (a) senior subordinated Indebtedness
of the Borrower issued in capital market transactions which (i) has terms and
conditions (including interest rates) customary for comparable debt offerings at
the time of its issuance, (ii) does not mature, and is not subject to

3



--------------------------------------------------------------------------------



 



mandatory repurchase, redemption or amortization (other than pursuant to
customary asset sale or change in control provisions requiring redemption or
repurchase only if and to the extent then permitted by this Agreement), in each
case, prior to the date that is six months after the Tranche D-2 Maturity Date,
(iii) is not secured by any assets of Holdings, the Borrower or any Subsidiary
and (iv) is subordinated to the Obligations pursuant to a written instrument
delivered, and reasonably satisfactory, to the Administrative Agent and
(b) Guarantee Obligations of any Subsidiary Guarantor in respect thereof,
provided that such Guarantee Obligations are subordinated to the Obligations to
the same extent as such senior subordinated Indebtedness.
     (c) by deleting the definition of Additional Senior Unsecured Notes in its
entirety and substituting in lieu thereof the following new definition:
     “Additional Senior Unsecured Notes”: (a) senior unsecured Indebtedness of
the Borrower issued in capital market transactions which (i) has terms and
conditions (including interest rates) customary for comparable debt offerings at
the time of its issuance, (ii) does not mature, and is not subject to mandatory
repurchase, redemption or amortization (other than pursuant to customary asset
sale or change in control provisions requiring redemption or repurchase only if
and to the extent then permitted by this Agreement), in each case, prior to the
date that is six months after the Tranche D-2 Maturity Date and (iii) is not
secured by any assets of Holdings, the Borrower or any Subsidiary and
(b) Guarantee Obligations of any Subsidiary Guarantor in respect thereof.
     (d) by deleting the definition of Applicable Margin in its entirety and
substituting in lieu thereof the following new definition:
     “Applicable Margin”: for each Type of Loan, the rate per annum set forth
below:

                      Eurodollar Loans   Base Rate Loans
Revolving Loans and Swingline Loans
    3.50 %     2.50 %
Tranche D-1 Term Loans and Tranche D-2 Term Loans
    3.75 %     2.75 %

     provided that if at any time the Applicable Margin with respect to any
outstanding Tranche C Term Loans is more than 0.50% greater than the Applicable
Margin with respect to Tranche D-1 Term Loans and Tranche D-2 Term Loans, the
Applicable Margin with respect to Tranche D-1 Term Loans and Tranche D-2 Term
Loans shall be increased such that the Applicable Margin with respect to such
Tranche D-1 Term Loans and Tranche D-2 Term Loans is equal to

4



--------------------------------------------------------------------------------



 



the margins applicable to each Type of Tranche C Term Loan minus 0.50% and
solely for the purpose of determining any adjustment to the Applicable Margin
with respect to Tranche D-1 Term Loans and Tranche D-2 Term Loans required by
this proviso, the Applicable Margin with respect to Tranche C Term Loans shall
reflect any original issue discount (“OID”) applicable to the Tranche C Term
Loans (with OID being equated to Applicable Margin based on an assumed four-year
life to maturity).
     (e) by deleting the definition of Base Rate in its entirety and
substituting in lieu thereof the following new definition:
     “Base Rate”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 0.50%
and (c) 4.00%. For purposes hereof: “Prime Rate” shall mean the rate of interest
per annum publicly announced from time to time by the Administrative Agent as
its prime rate in effect at its principal office in New York City (the Prime
Rate not being intended to be the lowest rate of interest charged by the
Administrative Agent in connection with extensions of credit to debtors). Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
     (f) by deleting the definition of Commitment Fee Rate in its entirety and
substituting in lieu thereof the following new definition:
     “Commitment Fee Rate”: 0.50% per annum.
     (g) by deleting the definition of Eurodollar Base Rate in its entirety and
substituting in lieu thereof the following new definition:
     “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the greater of (a) the rate per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to such Interest Period commencing on the first day of such Interest Period
appearing on Reuters Screen LIBOR 01 Page as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period (or in the event
that such rate does not appear on Reuters Screen LIBOR 01 Page (or otherwise on
such screen), the “Eurodollar Base Rate” determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 10:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being

5



--------------------------------------------------------------------------------



 



conducted for delivery on the first day of such Interest Period for the number
of days comprised therein) and (b) 3.00%.
     (h) by deleting the definition of Revolving Commitment Period in its
entirety and substituting in lieu thereof the following new definition:
     “Revolving Commitment Period”: the period from and including the Second
Amendment Effective Date to the Revolving Termination Date.
     (i) by deleting the definition of Revolving Termination Date in its
entirety and substituting in lieu thereof the following new definition:
     “Revolving Termination Date”: December 31, 2009; provided that the
Revolving Termination Date in respect of the Revolving Commitments of the
Extending Revolving Lenders shall be June 30, 2011.
     (j) by deleting the definition of Specified Change of Control in its
entirety and substituting in lieu thereof the following new definition:
     “Specified Change of Control”: a “Change of Control” (or any other defined
term having a similar purpose) as defined in the Additional Senior Subordinated
Debt Documents, the Additional Senior Unsecured Debt Documents or the Permitted
Exchange Debt Documents.
          2.2. Amendment to Section 4.2(c). Section 4.2(c) of the Credit
Agreement is hereby amended by inserting the phrase “any Permitted Exchange
Debt,” before the phrase “any Additional Senior Subordinated Debt” in clause
(ii) of the proviso thereto.
          2.3. Amendment to Section 7.2. Section 7.2 of the Credit Agreement is
hereby amended by deleting paragraph (e) thereof in its entirety and
substituting in lieu thereof the following new paragraph (e):
     “(e) no later than five Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed material amendment,
supplement, waiver or other modification with respect to the Notes Indentures,
the Additional Senior Subordinated Debt Documents, the Additional Senior
Unsecured Debt Documents or the Permitted Exchange Debt Documents.”
          2.4. Amendment to Section 7.10(f). Section 7.10(f) of the Credit
Agreement is hereby amended by inserting the phrase “any Permitted Exchange
Debt,” before the phrase “any Additional Senior Subordinated Debt”.
          2.5. Amendment to Section 8.1. Section 8.1 of the Credit Agreement is
hereby amended as follows:
          (a) by deleting paragraph (a) thereof in its entirety and substituting
in lieu thereof the following new paragraph (a):

6



--------------------------------------------------------------------------------



 



     “(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
the end of any fiscal quarter ending on or after the Second Amendment Effective
Date to exceed 5.25 to 1.00.”
          (b) by deleting paragraph (b) thereof in its entirety and substituting
in lieu thereof the following new paragraph (b):
     “(b) Consolidated Senior Secured Leverage Ratio. Permit the Consolidated
Senior Secured Leverage Ratio at the end of any fiscal quarter ending on or
after the Second Amendment Effective Date to exceed 3.50 to 1.00.”
          (c) by deleting paragraph (c) thereof in its entirety and substituting
in lieu thereof the following new paragraph (c):
     “(c) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower ending on or after the Second Amendment Effective Date to be less than
1.45 to 1.0.”
          (d) by adding the following new paragraph (d):
     “(d) Notwithstanding the foregoing, in connection with any requirement for
calculating pro forma compliance with the covenants set forth in this
Section 8.1 prior to the end of the first fiscal quarter after the Second
Amendment Effective Date, such calculation shall be made as of the most recent
fiscal quarter ended prior to the Second Amendment Effective Date based on the
covenants that would apply at the end of the first such quarter after the Second
Amendment Effective Date.”
          2.6. Amendment to Section 8.2. Section 8.2 of the Credit Agreement is
hereby amended by (i) deleting the word “and” after paragraph (a)(xviii)
thereof, (ii) replacing the period after paragraph (a)(xix) thereof with a
semicolon followed by the word “and” and (iii) adding the following new
paragraph (a)(xx):
     “(xx) Permitted Exchange Debt in an aggregate principal amount not to
exceed $700,000,000, so long as (A) the Borrower and its Subsidiaries are in
compliance, on a pro forma basis after giving effect to the incurrence of such
Permitted Exchange Debt, with the covenants set forth in Section 8.1 (and, for
purposes of determining such compliance, “Consolidated EBITDA” and the
“Consolidated Interest Coverage Ratio” shall each be as in effect on the last
day of the fiscal quarter most recently ended on or prior to such Indebtedness
Measurement Date and adjusted to give effect to the proposed incurrence of
Indebtedness and the uses of the proceeds thereof as if such Indebtedness had
been incurred on the first day of the relevant period for testing compliance and
“Consolidated Total Debt” and “Consolidated Senior Secured Debt” shall be as in
effect on such Indebtedness Measurement Date and assuming the proposed
Indebtedness had been incurred), (B) no Default or Event of Default shall have

7



--------------------------------------------------------------------------------



 



then occurred and be continuing or would result therefrom and (C) at the time of
such incurrence, the Administrative Agent shall have received copies of all
indentures and other instruments evidencing or governing such Permitted Exchange
Debt, in each case certified by a Responsible Officer of the Borrower as being
true, complete and correct.”
          2.7. Amendment to Section 8.6. Section 8.6 of the Credit Agreement is
hereby amended by (i) deleting the word “and” after paragraph (j) thereof,
(ii) replacing the period after paragraph (k) thereof with a semicolon and
(iii) adding the following new paragraphs (l) and (m):
     “(l) any Restricted Payment resulting from (i) the exchange of Outstanding
Holdings Bonds for Permitted Exchange Debt permitted to be incurred under
Section 8.2(a)(xx) shall be permitted (with any Outstanding Holdings Bonds
received in such exchange to be distributed to Holdings for cancellation) and
(ii) the issuance of Permitted Exchange Debt permitted to be incurred under
Section 8.2(a)(xx) to Holdings (or the dividending to Holdings of the proceeds
of any issuance of Permitted Exchange Debt permitted to be incurred under
Section 8.2(a)(xx)) for the purpose of exchanges by Holdings of such Permitted
Exchange Debt for Outstanding Holdings Bonds or substantially concurrent
purchases by Holdings of Outstanding Holdings Bonds, as applicable, shall be
permitted; and
     (m) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may pay cash dividends to
Holdings to the extent such cash is immediately recontributed as an equity
contribution to the Borrower; provided, that such contribution shall not
constitute Net Cash Proceeds of a sale of Capital Stock for purposes of this
Agreement.”
          2.8. Amendment to Section 8.8. Section 8.8 of the Credit Agreement is
hereby amended by (i) deleting the word “and” after paragraph (m) thereof,
(ii) by renumbering paragraph (n) thereof as paragraph (o) and (iii) by adding
the following new paragraph (n):
     “(n) Investments in Outstanding Holdings Bonds in connection with the
substantially concurrent exchange of such Outstanding Holdings Bonds for
Permitted Exchange Debt permitted to be incurred under Section 8.2(a)(xx) (with
any Outstanding Holdings Bonds received in such exchange to be distributed to
Holdings for cancellation); and”
          2.9. Amendment to Section 8.9. Section 8.9 of the Credit Agreement is
hereby amended as follows:
          (a) by deleting clause (ii) of paragraph (a) thereof in its entirety
and substituting in lieu thereof the following new clause (ii):
     “(ii) payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness, other than payments in respect of the
Senior Subordinated Notes, the Additional Senior Subordinated Debt and the

8



--------------------------------------------------------------------------------



 



Permitted Senior Subordinated Exchange Debt prohibited by the subordination
provisions thereof,”
          (b) by (i) deleting the word “and” after clause (vi) of paragraph
(a) thereof, (ii) replacing the semicolon after clause (vii) of paragraph
(a) thereof with a comma followed by the word “and” and (iii) adding the
following new clause (viii) to paragraph (a) thereof:
     “(viii) Investments in Outstanding Holdings Bonds permitted by
Section 8.8(n) and the payment of fees and expenses in connection therewith
(with any Outstanding Holdings Bonds received to be distributed to Holdings for
cancellation);”
          (c) by inserting the phrase “any Permitted Exchange Debt,” before the
phrase “the Additional Senior Subordinated Debt” in paragraph (b) thereof.
          (d) by deleting paragraph (d) thereof in its entirety and substituting
in lieu thereof the following new paragraph (d):
     “(d) designate any Indebtedness (other than obligations of the Loan Parties
pursuant to the Loan Documents) as “Designated Senior Debt” (or any other
defined term having a similar purpose) for the purposes of the Senior
Subordinated Notes Indenture, any Additional Senior Subordinated Debt Documents
or any Permitted Exchange Debt Documents governing Permitted Senior Subordinated
Exchange Debt.”
          2.10. Amendment to Section 8.12. Section 8.12 of the Credit Agreement
is hereby amended by inserting the phrase “any Permitted Exchange Debt,” before
the phrase “any Additional Senior Subordinated Debt” in clause (b) thereof.
          2.11. Amendment to Section 8.14. Section 8.14 of the Credit Agreement
is hereby amended by deleting clause (a) thereof in its entirety and
substituting in lieu thereof the following new clause (a):
     “(a) this Agreement and the other Loan Documents, the Notes Indentures and
the Additional Senior Subordinated Debt Documents, Additional Senior Unsecured
Debt Documents and the Permitted Exchange Debt Documents and the Preferred
Stock,”
          2.12. Amendment to Section 8.15(a). Section 8.15(a) of the Credit
Agreement is hereby amended by deleting clause (A) thereof in its entirety and
substituting in lieu thereof the following new clause (A):
     “(A) any restrictions imposed by law or existing under the Loan Documents,
the Notes Indentures and the Additional Senior Subordinated Debt Documents,
Additional Senior Unsecured Debt Documents or Permitted Exchange Debt
Documents,”

9



--------------------------------------------------------------------------------



 



          2.13. Amendment to Section 8A.1(a). Section 8A.1(a) of the Credit
Agreement is hereby amended by inserting the phrase “and the Permitted Exchange
Debt,” after the phrase “the Notes” in clause (ii)(v)(A) thereof.
          2.14. Amendment to Section 9. Section 9 of the Credit Agreement is
hereby amended by deleting paragraph (m) thereof in its entirety and
substituting in lieu thereof the following new paragraph (m):
     “(m) the Senior Subordinated Notes, Additional Senior Subordinated Debt or
Permitted Senior Subordinated Exchange Debt or the guarantees thereof shall
cease, for any reason, to be validly subordinated to the Obligations or the
obligations of the Subsidiary Guarantors under the Guarantee and Collateral
Agreement, as the case may be, as provided in the Senior Subordinated Notes
Indenture, the Additional Senior Subordinated Debt Documents or the Permitted
Exchange Debt Documents governing any Permitted Senior Subordinated Exchange
Debt, or any Loan Party, any Affiliate of any Loan Party, the trustee in respect
of the Senior Subordinated Notes, Additional Senior Subordinated Debt or
Permitted Senior Subordinated Exchange Notes, as the case may be, or the holders
of at least 25% in aggregate principal amount of the Senior Subordinated Notes,
Additional Senior Subordinated Debt or Permitted Senior Subordinated Exchange
Notes, as the case may be, shall so assert;”
          SECTION 3. Waiver of Pro Rata Treatment and Payments. The requirements
of Sections 4.8(a) and 4.8(c) of the Credit Agreement are hereby waived in order
to permit (i) the termination of the Terminated Revolving Commitments, and the
repayment of the Revolving Loans outstanding thereunder, on the Second Amendment
Effective Date and (ii) the termination of the Revolving Commitments of
Revolving Lenders who are not Extending Revolving Lenders, and the repayment of
the Revolving Loans outstanding thereunder, on the Revolving Maturity Date
applicable to such Revolving Commitments, in each case without a corresponding
pro rata reduction in the remaining Revolving Commitments or repayment of
Revolving Loans thereunder.
          SECTION 4. Supplement to the Credit Agreement.
          4.1. Subject to the terms and conditions set forth herein, (i) each
Additional Revolving Lender agrees to provide New Revolving Commitments to the
Borrower on the Second Amendment Effective Date in an amount equal to its
Additional Revolving Commitment Amount and (ii) the portion of all Letters of
Credit and Swingline Loans outstanding under the Terminated Revolving
Commitments as of the Second Amendment Effective Date shall cease to be
outstanding thereunder and shall be deemed to be outstanding under the New
Revolving Commitments as of such Second Amendment Effective Date. For purposes
hereof and of the Credit Agreement, a Person shall become an Additional
Revolving Lender by executing and delivering a signature page to this Amendment
pursuant to which such Person (i) commits to make or provide New Revolving
Commitments on the Second Amendment Effective Date in the amounts set forth on
such signature page and (ii) agrees to become party to the Credit Agreement as a
Revolving Lender and to be bound by the terms and provisions thereof. The
“Additional

10



--------------------------------------------------------------------------------



 



Revolving Commitment Amount” of such Additional Revolving Lender shall be the
amount set forth on its signature page to this Amendment or such lesser amount
as is allocated to it by the Borrower and the Lead Arranger by notice to such
Lender prior to the Second Amendment Effective Date; provided that, for the
avoidance of doubt, the aggregate amount of the New Revolving Commitments shall
equal the aggregate amount of all Terminated Revolving Commitments. The
Additional Revolving Commitment Amounts of the Additional Revolving Lenders are
several and no Additional Revolving Lender shall be responsible for any other
Additional Revolving Lender’s failure to make New Revolving Loans or provide New
Revolving Commitments. The amount of each Additional Revolving Lender’s
Additional Revolving Commitment Amount shall be recorded by the Administrative
Agent on its books on the Second Amendment Effective Date and notified to the
applicable Additional Revolving Lender. The amount of the Total Revolving
Commitment on the Second Amendment Effective Date after giving effect to the
terms of this Amendment is $175,000,000, and assuming no reductions of Revolving
Commitments prior thereto, the amount of the Total Revolving Commitment after
giving effect the termination of the Revolving Commitments of Revolving Lenders
who are not Extending Revolving Lenders on December 31, 2009 will be
$100,000,000.
          4.2. All New Revolving Loans to be made on the Second Amendment
Effective Date which are Eurodollar Loans shall have initial Interest Periods
ending on the same dates as the Interest Periods applicable to the Revolving
Loans existing under the Terminated Revolving Commitments, and the Eurodollar
Rates applicable to such New Revolving Loans during such initial Interest
Periods shall be the same as those applicable to the Revolving Loans existing
under the Terminated Revolving Commitments. For purposes of the foregoing, such
Interest Periods shall be assigned to the New Revolving Loans of each Additional
Revolving Lender in the same proportion that such Interest Periods applied to
the Revolving Loans under the Terminated Revolving Commitments on the Second
Amendment Effective Date.
          4.3. On the Second Amendment Effective Date, the Borrower shall apply
the proceeds of the New Revolving Loans to prepay in full the Revolving Loans
existing under the Terminated Revolving Commitments. The Borrower shall also pay
to each Revolving Lender holding a Terminated Revolving Commitment any accrued
and unpaid interest or fees in respect of such Terminated Revolving Commitment
or the Revolving Loans made thereunder.
          4.4. On and after the Second Amendment Effective Date, each reference
(singular and plural) in the Credit Agreement to “Revolving Commitment” and
“Revolving Loans” shall be deemed to include the New Revolving Commitments and
New Revolving Loans.
          4.5. On the Second Amendment Effective Date, the Borrower shall be
deemed to have terminated the Terminated Revolving Commitments, effective as of
the Second Amendment Effective Date, and to have complied with the requirements
of Section 3.6 of the Credit Agreement (including the notice requirements
thereof).
          SECTION 5. Effectiveness. This Amendment shall become effective as of
the date (the “Second Amendment Effective Date”) on which the following
conditions have been satisfied:

11



--------------------------------------------------------------------------------



 



     (a) The Administrative Agent (or its counsel) shall have received duly
executed and completed counterparts hereof (in the form provided and specified
by the Administrative Agent) that, when taken together, bear the signatures of
(w) the Borrower and Holdings, (x) the Required Lenders, (y) the Majority
Facility Lenders of the Revolving Facility and (z) each Additional Revolving
Lender.
     (b) The Administrative Agent shall have received such legal opinions,
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of this Amendment and the transactions
contemplated hereby and any other legal matters relating to the Loan Parties,
this Amendment, the other Loan Documents and the transactions contemplated
hereby, all in form and substance reasonably satisfactory to the Administrative
Agent.
     (c) Each Loan Party that has not executed and delivered this Amendment
shall have entered into a written instrument reasonably satisfactory to the
Administrative Agent pursuant to which it confirms that it consents to this
Amendment and that the Security Documents to which it is a party will continue
to apply in respect of the Credit Agreement, as amended hereby, and the
Obligations of such Loan Party.
     (d) The Lenders and the Administrative Agent shall have received all fees
required to be paid on or before the Second Amendment Effective Date.
     (e) To the extent invoiced, the Administrative Agent shall have received
payment or reimbursement of its reasonable out-of-pocket expenses in connection
with this Amendment and any other out-of-pocket expenses of the Administrative
Agent required to be paid or reimbursed pursuant to the Credit Agreement,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent.
     (f) To the extent any Indebtedness is incurred on the Second Amendment
Effective Date under Section 8.2(a)(xx) of the Credit Agreement as amended
hereby, the Administrative Agent shall have received copies of all indentures,
offering documents or other agreements entered into in connection with such
Indebtedness.
     (g) No Default or Event of Default shall have occurred and be continuing
under the Credit Agreement.
     (h) All representations and warranties set forth in Section 5 of the Credit
Agreement shall be true and correct in all material respects, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).
     (i) All amounts required to be paid by the Borrower pursuant to Section 4.3
hereof shall have been paid as specified therein.

12



--------------------------------------------------------------------------------



 



          SECTION 6. Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, each of the Borrower and Holdings
represents and warrants to each of the Lenders, the Additional Revolving Lenders
and the Administrative Agent that as of the Second Amendment Effective Date:
          6.1. This Amendment has been duly authorized, executed and delivered
by it and this Amendment and the Credit Agreement, as amended hereby,
constitutes its valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
          6.2. Each of the representations and warranties set forth in Section 5
of the Credit Agreement are true and correct in all material respects on and as
of the Second Amendment Effective Date with the same effect as though made on
and as of the Second Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date).
          SECTION 7. Effect of Amendment.
          7.1. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and affect. Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.
          7.2. On and after the Second Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import, and each reference to the Credit Agreement in any other
Loan Document shall be deemed a reference to the Credit Agreement as amended
hereby. This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.
          SECTION 8. General.
          8.1. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          8.2. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.

13



--------------------------------------------------------------------------------



 



          8.3. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of any executed counterpart of a signature page of this Amendment by facsimile
or electronic transmission shall be as effective as delivery of a manually
executed counterpart hereof.
          8.4. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
[remainder of page intentionally left blank]

14



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective duly authorized officers as
of the day and year first above written.

            R.H. DONNELLEY CORPORATION
      By:   /s/ Jenny L. Apker         Name:   Jenny L. Apker        Title:  
Vice President and Treasurer        R.H. DONNELLEY INC.
      By:   /s/ Jenny L. Apker         Name:   Jenny L. Apker        Title:  
Vice President and Treasurer        DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent
      By:   /s/ Omayra Laucella         Name:   Omayra Laucella        Title:  
Vice President              By:   /s/ Evelyn Thierry         Name:   Evelyn
Thierry        Title:   Vice President     

Signature Page to Second Amendment

